Citation Nr: 0525487	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for a low back disorder. 





ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to April 
1969.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The issue regarding service connection for a 
back disorder was remanded to the RO for additional 
development in June 2004.  The case has been returned to the 
Board for appellate review.  

The Board notes that, in an October 2003 VA form 1-9, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing), and thus, the hearing was 
scheduled for January 7, 2004.  However, the record contains 
evidence that the veteran failed to appear at his scheduled 
hearing.  As the record does not contain further indication 
that the veteran or his representative has requested that the 
hearing be rescheduled, the Board deems the veteran's October 
2003 request for a hearing withdrawn.  See 38 C.F.R. § 
20.700-20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's currently diagnosed low back disability did 
not have its onset in service and is not shown by competent 
medical evidence to be related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an April 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of his/her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his/her 
possession to the AOJ.  

As the VA's duties under the VCAA have been complied with, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

In the present case, the veteran contends that his present 
back disorder is a result of his active service.  The veteran 
was denied service connection for low back disorder by the RO 
in a June 2003 rating decision.  Following a remand for the 
development of additional evidence, the case is once again 
before the Board for appellate review.  

The evidence of record includes service medical records dated 
from 1966 to 1969.  No back problems were noted in a pre-
induction examination dated in February 1966.  The veteran's 
separation examination conducted in April 1969 also did not 
contain any diagnosis of a back disorder. 

The record also includes private treatment reports dated 
between August 1989 and December 2000.  A notation dated in 
August 1998 indicated that the veteran had a persistent pain 
on his right side.  A notation dated in December 2000 
indicated complaints of back pain that had begun the previous 
day while the veteran was tying his shoes.  These treatment 
reports do not provide an opinion as to the etiology of the 
veteran's low back pain. 

Also included in the record are private medical records dated 
between October 1968 and January 1992.  A November 1991 
notation documented complaints of pain in the left side of 
the veteran's back, but did not relate the veteran's back 
pain to any incident of his active service.  The remainder of 
the treatment reports also do not provide medical opinions 
which relate the veteran's back disorder to his active 
service.

VA medical center (VAMC) treatment reports dated between 
February 2003 and March 2003 are also part of the record.  A 
notation dated in February 2003 diagnosed the veteran with 
chronic low back pain due to degenerative joint disease, but 
do not relate the diagnosed degenerative joint disease to the 
veteran's active service.  

The record also includes VAMC treatment reports dated between 
February 2003 and February 2005.  In an April 2003 notation, 
the veteran reported experiencing low back pain since 1968.  
A September 2003 notation included range of motion 
measurements for his back.  Finally, in a February 2004 
notation the veteran reported that his back injury occurred 
while he was stationed in Vietnam.  The examining 
practitioner diagnosed the veteran with chronic lumbago but 
did not indicate that the veteran's back condition was 
related to his active service.   The remainder of these 
medical records also contained no opinions relating the 
veteran's back pain to his active service.

The veteran was also provided a VA medical examination in 
April 2005.  The examiner indicated that the veteran had a 
severe left cerebrovascular accident in 2003.  The veteran 
reported that in 1968 he was injured when a mortar shell 
exploded nearby, and that he was treated by a medic with pain 
medication.  The examiner indicated that the service medical 
records contained no documentation of a back injury.  As 
well, the examiner indicated that the veteran's separation 
examination was negative for back injuries.  The veteran's 
gait was found to be typical of a left hemiplegic.  The 
examiner indicated that the veteran's gait was the result of 
his cerebrovascular accident and not his lower back injury.  
Physical examination of the veteran's back indicated that he 
stood with a level pelvis, with a trace of right lumbar 
scoliosis and that he had moderate upper thoracic kyphosis.  
X-rays of the veteran's lumbar spine revealed degenerative 
disc disease.   The examiner noted that aside from the brief 
encounter with a medic at the time of his initial injury the 
veteran did not seek treatment for his back until 1991, and a 
notation dated in 1992 indicated that his back was getting 
better.  Following an examination of the veteran and his 
medical records and history, the examiner indicated that the 
veteran's back disorder was more likely than not the result 
of the aging process and not the injury that occurred in 
1968.    

Based on the evidence of record, the Board must deny the 
veteran's claim of service connection for low back disorder.  
The evidence of record does not establish a relationship 
between the veteran's current problems with his back, and any 
incidence of service.  The recent VA medical examination 
found no connection between any back pain the veteran has and 
his active service.  Furthermore, the medical evidence is 
completely silent as to any treatment for or complaints of 
back pain until 1991, almost 22 years after the veteran was 
discharged from service.  In summary, the available medical 
evidence of record does not indicate that it was more likely 
than not that the veteran's current complaints of low back 
pain are a result of his active service.  Therefore, service 
connection cannot be established and the veteran's claim must 
be denied.

The Board acknowledges the sincerity of the veteran's 
statements in support of his claim.  The veteran is certainly 
competent to provide an account of the symptoms that he 
experiences and has experienced.  Hayes v. Brown, 9 Vet. App. 
67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for a low back disorder is 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.  The appeal is 
accordingly denied.


ORDER

Service connection for a low back disorder is denied. 


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


